department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 or sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax exempt and sovernment entities date date contact person identification_number contact number fax number employer_identification_number uil codes dollar_figure legend a state b date m applicant organization n director o for-profit entity p director q director r director s director dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 we have also considered whether you would qualify for exemption under sec_501 we have concluded that you do not the basis for our conclusion is set forth below issue sec_1 does m qualify for tax-exemption under sec_501 does m qualify for tax-exemption under sec_501 as an organization that supports the educational activities of a school facts a catalog number 47628k letter cg m filed articles of incorporation with the state of aon date b directors were n and q the current directors are n p r and s the incorporator is n and the initial article ill of the articles of incorporation states that m is organized and operated exclusively for pleasure recreation and other nonprofitable purposes no part of the net_earnings of which inures to the benefit of any private shareholders the primary purpose of the corporation is dance performances in various locations shall not conduct or carry on any activities not permitted to be conducted or carried on by any organization exempt under sec_501 of the internal_revenue_code_of_1986 as amended or by any organization contributions to which are deductible under sec_170 of the internal_revenue_code_of_1986 as amended it further states that notwithstanding any other provisions of these articles the corporation section dollar_figure of the bylaws states the following limitations of power of the board_of directors majority of the members at any regular meeting can nullify or overturn actions of the board_of directors provided that a quorum is present the directors are always responsible to the full membership a sec_4 of the bylaws states that all officers must be members in good standing m submitted form_1024 application_for recognition of exemption under sec_501 m requested classification under sec_501 application form however the original receipt date recorded on the irs computer system is date there is no postmark date or date receipt stamp on the form_1024 part il activities and operational information states that m's sole purpose is to provide fundraising opportunities for the families involved in o any funds raised can only be used for the following individual family accounts at the school to offset tuition fees board - approved scholarships for the school organization approved improvements for the school all activities are ongoing and organized by a fundraising chairperson part ii states that financial support is solely provided by the fundraising efforts of the families involved with o part il further states that membership in the organization is voluntary and that all assets are transferred out to the families at fiscal year- end july officers and board members 3b part il of the form_1024 application indicates that none of the officers are compensated the current director n is the owner of o supplemental schedules submitted with the form_1023 application contained the following gross receipt and scholarship figures gross_receipts dollar_figure gross_receipts dollar_figure gross_receipts dollar_figure gross_receipts dollar_figure scholarships dollar_figure scholarships dollar_figure scholarships dollar_figure- scholarships dollar_figure catalog number 47628k letter cg correspondence in a correspondence signed by treasurer p dated date the following statements are made in item it is stated there were item it is stated we currently have families involved in our organization students enrolled in the school for the - year and in in item it is stated o is a for-profit entity it is owned by n in item it is stated the expenses listed on form_1024 part ill a line are amounts which were transferred out to individual family accounts please refer to answer above these funds were passed through our tpo account and closed out for the fiscal_year end july all funds were used and can only be used to pay fees and costs associated with o - in item it is stated for the year enough funds to purchase new tumbling mats for the studio we raised these funds through car washes can collections volunteering at the in concession stands working at community days at store and through individual families transferring their fundraising balances or portions thereof towards this cause as a donation in years prior similar activities took place to help pay for trophy cases a large picture frame for the dance team photos seasonal decorations and new chair upholstery specifically our team parent organization raised in item it is stated membership due and assessments are dollar_figure that being said however all fundraising income between the family that raises the money and the general fund of the organization most fundraising activities have a spit with the family retaining of their profit in their fundraising account and the general fund receiving to cover any costs associated with the activity and to put towards school donations of school improvements and scholarships one activity our scrip program has a split due to shipping costs associated with this ongoing activity there are no other membership ‘dues’ or assessments for this organization in item it is stated our organization does not specifically raise money for the for-profit studio entity our goal is to assist the dancer's families in finding ways to afford and pay for the costs and fees associated with receiving education at this school in item it is stated a a fundraising letter is given to families as they register for new classes at the beginning of the year this letter describes the opportunity to raise money to offset costs and fees associated with the dancer’s education at the studio this letter is attached as well new members are not necessarily solicited rather they are informed of the opportunity that is being provided by our team parent organization revenues the applicant's revenues are realized from various fundraising activities conducted by parents of children who attend o the revenues received from these fundraising activities are not broken down as coming from parents who are members of m or the parents who are not members of m issue law catalog number 47628k letter cg sec_501 provides that clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder regulation c -1 a states that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities regulation a -1 c defines private shareholders or individuasl’ as persons having a personal and private interest in the activities of the organization revproc_71_17 describes the record keeping requirements of social clubs exempt under sec_501 with respect to nonmember use of their facilities sets forth guidelines for determining the effect of gross_receipts derived from public use of the club’s facilities on exemption and liability for unrelated_business_income_tax application of law although the articles of incorporation indicate that the applicant is organized exclusively for pleasure recreation and other nonprofitable purposes’ part ii of the form_1024 application states that our sole purpose is to provide fundraising opportunities for the families involved in o in the facts section confirms that the organization’s primary activities consist of fundraising by the parents of students attending the school to assist in paying for their children’s school tuition considering the above it is determined that the applicant is not organized and operated for social and recreation purposes as described under sec_501 of the code the inurement of funds for the benefit of any private shareholder is prohibited for organizations described under either sec_501 or sec_501 owns and operates the for-profit school she meets the definition of a private shareholder in regulation a -1 therefore both the purchase of equipment for the school and the fact that the applicant's primary activity is to raise funds for the payment of tuition to the school constitutes prohibited inurement as described in both regulation c -1 and regulation c -1 c now vacated the executive director position she would still be considered a private shareholder under the regulation cited above by virtue of her former position since n the applicant's executive director further even if n further evidence outlined the inurement of funds extends to the parents of the children who attend o when they receive their shares of the funds raised at the end of the fiscal_year the fact that the both the funds raised through fundraising activities and the and distribution of those funds are not separated between parents who are members of m and parents who are not members of m also makes it impossible to determine if the applicant would meet the sec_501 operation guidelines set forth in revproc_71_17 therefore all of the fundraising activities and the distributions of proceeds from the fundraising activities are deemed to be attributable to non-member activities applicant’s position catalog number 47628k letter cg the applicant also believes that through its functions the school provides social and recreations activities for both the child students and their parents service response to applicant’s position the operation of a school is not a social or recreational activity distribution of funds raised are the result of non-member activities and the benefits of the fund-raising inure to the owner of the for-profit school and to the parents themselves the fundraising activities and the conclusion the applicant organization does not qualify for tax-exempt status under sec_501 of the code issue law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual regulation c -1 a provides that in order for an organization to be exempt under sec_501 it must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 q -1 c defines the word private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization regulation c -1 d ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_175 held that a nonprofit organization formed by parents of pupils attending a private school that provided schoo bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code m o catalog number 47628k letter cg application of law the applicant is providing a cooperative funding mechanism to assist the parent-members in paying for their children’s tuition those circumstances are similar to those described for the organization discussed in revrul_69_175 in which it was determined that parents who were providing a cooperative service for themselves were serving their own interests controls the applicant organization because it occupies all of the officers positions and because a membership vote can override any board decisions also the applicant's membership the applicant's fundraising activity is its primary activity which serves the private interests of both the members and the owner of the for-profit school o because of this private benefit it does not meet the requirements of regulation c -1 d ii the applicant organization does not meet the requirements of regulation of regulation c -1 c because a substantial part of its activities are not in furtherance of an exempt_purpose because the regulation requirements have not been met the applicant cannot qualify for tax-exempt status under sec_501 the applicant's articles of incorporation document does not restrict its activities to those described under sec_501 as required by regulation sec_1_501_c_3_-1 and b further if the applicant did amend its articles of incorporation to comply with the regulation requirements it would still not qualify for sec_501 status because it is not operated exclusively for c purposes applicant’s position the applicant states that it provides scholarships based upon need and merit to students which is an educational activity the applicant believes that its fund raising activities enable it to provide dance instruction to children who may not otherwise be able to afford the tuition service response to applicant’s position presented in the facts section demonstrate that scholarship distributions were not a a recap of the scholarships distributed as compared to the total assets distributed for years through significant part of the applicant's total distributions for years demonstrated that a more significant percentage of receipts were devoted to scholarship activities gross_receipts dollar_figure the organizations receipts were not dedicated to scholarships for the compared to scholarships of dollar_figure but also that the vast majority of figures year either the and information submitted by the applicant organization indicates that with the exception of a few purchases for the school and some limited scholarship activity the applicant organization’s activities have been confined to fundraising end of the year the remaining funds are distributed to the member-parents at the end of the year the fundraising activity described serves the private interests of the parents and is not an exempt activity all funds raised are split with the member-parents raising the funds and at the conclusion the applicant is not an organization that exclusively supports the educational activities of a tax exempt school and therefore does not qualify for tax-exempt status under sec_501 of the code catalog number 47628k letter cg you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal under penalties of perjury this may be done by adding to the appeal the following signed declaration the statement of facts item must be declared true under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address catalog number 47628k letter cg mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements catalog number 47628k letter cg
